Citation Nr: 1632430	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of left malleolus fracture including as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for degenerative joint disease of the left shoulder including as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for degenerative joint disease of the left knee including as secondary to service-connected right knee disability. 

4.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2016.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of service connection for degenerative joint disease of the left shoulder and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the May 2016 Board hearing, the Veteran withdrew the appeal of entitlement to nonservice-connected pension.  

2.  The Veteran's residuals of left malleolus and distal fibula fracture were proximately caused by a fall due to the acute collapse of his service-connected right knee.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.304 (2015). 

2.  The criteria for service connection for residuals of left malleolus and distal fibula fracture are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

During the May 2016 Board hearing, the Veteran withdrew the appeal of entitlement to nonservice-connected pension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.



II.  Service Connection 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim for service connection for residuals of left malleolus fracture (left ankle fracture).  No further notice and assistance is required.  Wensch v. Principi, 
15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Army vehicle driver with service in Europe.  He contended in an August 2010 claim and during the May 2016 Board hearing that he injured his left ankle in a fall on stairs at his home in May 2010 caused by the giving-way of his service-connected right knee. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability and a showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b).  

Service treatment records show that the Veteran sustained a twisting injury to his right knee while playing baseball during active service.  Military clinicians diagnosed ligament strain.  In January 1973, a VA examiner diagnosed internal derangement and occasional locking with cartilage slippage.  In February 1973, the RO in Reno, Nevada granted service connection for residuals of a right knee injury.  In July 1982, the Veteran underwent VA arthroscopic surgery that included removal of loose bodies and a lateral meniscectomy.  

In April 2009, a VA physician evaluated the severity of the right knee disability, noting the Veteran's report of continued pain, stiffness, weakness, and swelling but no locking or giving way.  The Veteran reported that he was able to walk one-quarter mile but was unable to stand for more than a few minutes and used a brace on a full time basis.  An X-ray showed mild degenerative changes and narrowed lateral joint space. 

In an August 2010 claim, the Veteran noted that while climbing stairs at his home, his right knee buckled causing a fall on his left side.  He noted that he fractured his left ankle, dislocated his left knee, and landed on his left shoulder.  In a January 2011 statement, the Veteran's son noted that he witnessed the Veteran grab his right knee and fall on his left side on the stairs.  He noted that when the left ankle and foot became swollen, he took the Veteran to a VA emergency room where X-rays showed bone spurs in the left knee joint and a broken left leg.  During the May 2016 Board hearing, the Veteran testified that on the day of the fall, his right knee "gave-out" and he fell on his left side, fracturing his left ankle and tearing the left knee patella and left shoulder rotator cuff.  

VA treatment records show that the Veteran sought treatment at a VA Medical Center emergency room in late May 2010 for left ankle and knee pain one day following a fall after stepping in a hole.  An X-ray obtained the next day showed a comminuted fracture of the distal fibula without significant displacement and a small cortical undisplaced fracture of the posterior tibial malleolus.  Clinicians provided a splint.  In an orthopedic follow up one week later, a physician assessed the injury and provided a CAM walker, crutches, and pain medication.  In follow-ups one month and three months later, physicians evaluated additional X-rays that showed satisfactory healing in good position and alignment. 

In February 2011, a VA nurse practitioner (NP) noted a review of the claims file and the circumstances of the fall and fracture of the left ankle.  The Veteran reported that a cast was removed in November 2010 but that he continued to experience stiffness, swelling, weakness, and instability of the left ankle.  On examination, the NP noted a near normal range of motion with pain but with normal strength.  The NP referred to an X-ray that showed a healing distal fibular fracture.  The NP also examined the service-connected right knee noting mild limitation of flexion with pain but with intact ligaments and no instability.  The NP noted that the current left ankle symptoms were not caused by limitation of flexion of the right knee but made no specific comment regarding the cause of the fall in May 2010. 

No additional records of VA or private care for the left ankle are of record.

The Board finds that service connection for residuals of a healed left malleolus and distal fibula fracture is warranted.  Records of examination and treatment during and after service are silent for any symptoms, diagnoses, or treatment for the left ankle prior to the May 2010 fall.  Therefore, the Board finds that the baseline status of the left ankle was sound at that time with no existing disability.  Records of VA emergency care and imaging studies clearly show that the Veteran sustained a left ankle fracture in the fall.  Despite the good alignment and healing, the Veteran still experienced some residual deficits such as mild limitations of motion, stiffness, and weakness during the period of the appeal.  Therefore, the first element of service connection on a secondary basis is met. 

There is evidence both for and against whether the fall was caused by the service-connected right knee disability.  VA records prior to the fall showed mild degenerative disease and narrowed joint spacing of the right knee consistent with the 1982 lateral meniscectomy.  The examiner in 2009 noted no clinical instability but accepted the Veteran's report of the use of a brace and limited standing and walking endurance.   The Veteran and his son are competent to report that he fell because his right knee "gave-out" and their reports are credible because they were consistently stated and were consistent with the clinical status of the right knee.  On the other hand, the VA NP noted that the current left ankle symptom were not caused by limitation of flexion of the right knee but made no specific comment regarding the cause of the fall and fracture in May 2010.   

Resolving all doubt in favor of the Veteran, the Board finds that there is a relatively equal balance of competent evidence both for and against proximate causation of a left ankle and distal fibula fracture by a collapse of the service-connected right knee.  Therefore, the second element of secondary service connection is met, and service connection for residuals of a left malleolus fracture on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the denial of a nonservice-connected pension is dismissed.

Service connection for residuals of left malleolus and distal fibula fracture is granted. 


REMAND

Service and post-service treatment records are silent for any symptoms, diagnoses, or treatment for the left knee and left shoulder prior to the Veteran's fall on stairs in May 2010.  Records of VA emergency room care the day following the fall and orthopedic follow-up one week later are silent for any reports by the Veteran of left knee and left shoulder injury or discomfort.   However, an X-ray of the left knee was obtained and showed minimal narrowing of the medial joint space, probable knee effusion, and mild degenerative changes, but no fracture or dislocation.  An X-ray of the left shoulder showed degenerative arthritis in the glenohumeral and acromioclavicular joints but no acute fracture.  

In September 2010, a VA primary care physician noted the Veteran's report of left knee and shoulder pain.  Additional X-rays of both joints showed no changes since the May 2010 images.  In October 2010, a VA physical therapist noted limitation of motion of the left knee and shoulder and started a course of physical therapy lasting until December 2010. 

In January 2011, a VA orthopedic physician noted the history of the fall and the Veteran's report of the onset of left shoulder pain at that time.  The physician noted that clinical tests suggested possible rotator cuff and labral tears.  The physician did not address the left knee but ordered additional imaging studies. 

Prior to obtaining the imaging studies, the Veteran underwent a VA general medical examination in February 2011.   An NP noted a review of the claims file; however, the records of VA care following the May 2010 injury were not yet of record.  The NP did note the Veteran's description of the fall.  The Veteran also reported that he had problems with his left shoulder and knee for several years prior to the fall but that the joint stiffness and weakness became more severe after the fall.  Clinical examinations of both joints showed reduced range of motion with pain and crepitus.  The NP referred to the May 2010 X-rays and diagnosed mild degenerative changes with minimal functional limitation of both joints.  The NP did not specifically address whether the fall proximately caused or aggravated the left knee and shoulder disorders.  Rather, the NP found only that right knee limited flexion did not cause the left shoulder and knee symptoms and that degenerative disease in one joint did not cause or aggravate degenerative disease in another joint beyond the natural progression.  

An April 2011 computed tomography scan of the left shoulder showed a complete tear of the rotator cuff as well as osteoarthritis.  A November 2011 magnetic resonance image of the left knee showed a horizontal tear through the lateral meniscus and a large bone cyst in the subchondral region of the lateral femoral condyle.  

The Board finds that the February 2011 VA examination and opinion is not adequate because the NP did not have access to the records of VA treatment from May 2010 to the date of the examination and considered only the May 2010 X-ray indications of degenerative arthritis but not the later imaging studies that showed rotator cuff  and meniscus tears.  In view of the results of the imaging studies and the Board's finding that the May 2010 fall occurred because of the service-connected right knee disability, an additional VA examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c) (2015).  

In order to provide the examiner a complete file for review, the RO should request VA medical records pertaining to the veteran that are dated from May 2011 to the present.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care for the Veteran since May 2011 and associate all records received with the electronic claims file.

2.  Schedule the Veteran for a VA orthopedic examination of his left knee and left shoulder.  Request that the examiner review the claims file and note the review in an examination report.  

Request that the examiner evaluate the current nature and severity of the Veteran's left shoulder and left knee arthritis, rotator cuff and meniscal tears, and any other manifestations, and determine, if possible, the baseline level of the disorders at the time of a May 2010 fall down stairs.  If a baseline level of disability cannot be determined, an explanation is necessary.  

Assuming that the fall was caused by the acute collapse of the Veteran's service-connected right knee and that the Veteran landed on his left side, provide an opinion whether the fall proximately caused or aggravated the Veteran's left knee and shoulder disorders beyond the normal progress of the pre-fall baseline.   The examiner must specifically provide an opinion whether the imaging study evidence of rotator cuff and meniscal tears or other traumatic deficits were at least as likely as not (50 percent probability or greater) proximately caused by the May 2010 fall even when not detected on X-rays obtained in June 2011 immediately after the fall. A rationale for the opinion is necessary. 

3.  Readjudicate the appeal.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


